Exhibit 10.27

May 23, 2008

Robert Potter

2615 Ferndale Place NE

Renton WA 98056

Dear Rob:

In recognition of your achievements and dedication in helping to build our
business, I am very pleased to promote you to Vice President, Chief Accounting
Officer effective May 29, 2008, reporting to me.

As Vice President, Chief Accounting Officer, your new salary will be $200,000.
In addition, you will be eligible to receive an annual target bonus of 35% of
your annual salary, based on both company and individual performance. Depending
on the level of company and individual performance, you may receive between 0%
and 125% of this target amount. Your bonus compensation for subsequent years
will be determined by the Board of Directors and the CEO. Your compensation
package will be reviewed annually.

Please note that your employment continues to be at-will employment, which means
that you have the right to terminate your employment at any time with or without
cause or notice, and the Company reserves for itself the same right.

Congratulations, I look forward to a continued successful working relationship.
Kindly indicate your consent to the terms of this offer letter by signing and
returning a copy to Human Resources by May 30, 2008

Sincerely,

 

/s/ Dawn Lepore President, CEO and Chairman

 

Agreed and accepted:  

/s/

     Date:   

6/10/08

 

Robert Potter

       